Case 4:20-cv-00057-TTC-RSB Document 57 Filed 03/31/21 Page 1 of 6 Pageid#: 467




                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION

  McCARTHY BUILDING COMPANIES, INC.,

                   Plaintiff,

  v.                                                        CASE NO.: 4:20-cv-00057-TTC

  TPE VIRGINIA LAND HOLDINGS, LLC, et al.,

                   Defendants.


              JOINT MOTION TO AMEND COURT’S SCHEDULING ORDER

        Plaintiff, McCarthy Building Companies, Inc., Defendants, TPE Virginia Land Holdings,

 LLC and TPE Kentuck Solar, LLC, and Third-Party Defendants WGL Energy Systems, Inc. and

 WGSW, Inc. (collectively, the “Parties”), by and through their respective counsel, move this

 Court to amend the Court’s Amended Scheduling Order [Dkt. Nos. 31, 45]. In support of this

 Motion, the Parties show the following:

        1.        On February 1, 2021, this Court granted the parties’ joint motion to amend the

 Court’s scheduling order, and amended the scheduling order as follows:

             A.   The number of depositions permitted under Rule 30(a) will be reduced to 8.
             B.   Plaintiff’s Initial Expert Disclosure due on April 1, 2021
             C.   Defendants’ Initial Expert Disclosure due on April 29, 2021
             D.   Rebuttal Expert Disclosures due on May 27, 2021

        2.        On March 9, 2021, the Court granted Defendant TPE Virginia Land Holdings,

 LLC’s Motion to Dismiss Plaintiff’s Amended Complaint, and provided that Plaintiff McCarthy

 Building Companies, LLC, may file an amended complaint [Dkt. No. 52].

        3.        Plaintiff McCarthy Building Companies subsequently filed a Second Amended

 Complaint on March 23, 2021 [Dkt. No. 56].
Case 4:20-cv-00057-TTC-RSB Document 57 Filed 03/31/21 Page 2 of 6 Pageid#: 468




        4.      While the parties have been engaging in cooperative discovery, discovery is not

 complete.

        5.      Accordingly, the parties jointly request the following adjustments to the Amended

 Scheduling Order:

             A. Plaintiff’s Initial Expert Disclosure due on April 22, 2021
             B. Defendants’ Initial Expert Disclosure due on May 20, 2021
             C. Rebuttal Expert Disclosures due on June 3, 2021

        The Parties have developed a joint discovery plan that will allow them to comply with the

 remaining deadlines set forth in the Scheduling Order; however, should any other adjustments

 become necessary, for good cause, any of the parties may seek leave of Court seeking adjustment

 of the deadlines set forth in the Scheduling Order.

        Neither the Court nor any of the Parties will be prejudiced by the changes to the

 Scheduling Order. This Motion is not being presented for any improper purpose or to

 unnecessarily delay these proceedings.

        WHEREFORE, Plaintiff, McCarthy Building Companies, Inc., and Defendants, TPE

 Virginia Land Holdings, LLC and TPE Kentuck Solar, LLC, and Third-Party Defendants WGL

 Energy Systems, Inc. and WGSW, Inc. respectfully request the Court to grant the Parties’ request

 to amend the Court’s Scheduling Order and enter the proposed Order attached hereto.




                                                  2
Case 4:20-cv-00057-TTC-RSB Document 57 Filed 03/31/21 Page 3 of 6 Pageid#: 469




                                    Respectfully submitted,

                                    MCCARTHY BUILDING COMPANIES, INC.

                                    /s/ Anna T. Birkenheier
                                    Robert K. Cox (VSB No. 16230)
                                    W. Alexander Burnett (VSB No. 68000)
                                    Anna T. Birkenheier (VSB No. 86035)
                                    WILLIAMS MULLEN
                                    200 South 10th Street, 16th floor
                                    Richmond, Virginia 23219
                                    TEL: 804.420.6481
                                    FAX: 804.420.6507
                                    bcox@williamsmullen.com
                                    aburnett@williamsmullen.com
                                    abirkenheier@williamsmullen.com

                                    TPE VIRGINIA LAND HOLDINGS, LLC

                                    /s/
                                    Vernon E. Inge, Jr. (VSB No. 32699)
                                    David L. Amos (VSB No. 87271)
                                    Whiteford Taylor Preston
                                    Two James Center
                                    1021 E. Cary Street, Suite 1700
                                    Richmond, VA 23219
                                    TEL: 703.280.9276
                                    FAX: 703.280.9137
                                    vinge@wtplaw.com
                                    damos@wtplaw.com
                                      Counsel for Defendant TPE Virginia Land
                                        Holdings, LLC


                                    TPE KENTUCK SOLAR, LLC

                                    /s/
                                    Neal L. Walters (VSB No. 32048)
                                    Henry C. Young (VSB No. 91677)
                                    Scott | Kroner, PLC
                                    418 East Water Street
                                    Charlottesville, VA 22902
                                    TEL: 434.296.2161
                                    FAX: 434.293-2073
                                    nwalters@scottkroner.com
                                    hyoung@scottkroner.com


                                       3
Case 4:20-cv-00057-TTC-RSB Document 57 Filed 03/31/21 Page 4 of 6 Pageid#: 470




                                     Counsel for Defendant TPE Kentuck, LLC


                                    WGL ENERGY SYSTEMS, INC. AND WGSW,
                                    INC.

                                    /s/_______________________________________
                                    Brent R. Gary (VSB No. 66592)
                                    Douglas E. Pittman (VSB No. 87915)
                                    REED SMITH LLP
                                    7900 Tysons One Place, Suite 500
                                    McLean, Virginia 22102
                                    (703) 641-4200 (Telephone)
                                    (703) 641-4340 (Facsimile)
                                    bgary@reedsmith.com
                                    dpittman@reedsmith.com
                                    Counsel for WGL Energy Systems, Inc. and WGSW,
                                    Inc.




                                      4
Case 4:20-cv-00057-TTC-RSB Document 57 Filed 03/31/21 Page 5 of 6 Pageid#: 471




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 31st day of March, 2021, I caused a copy of the

 foregoing Joint Motion to Amend Court’s Scheduling Order, and proposed order to be served via

 the U.S. District Court, Western District of Virginia’s electronic filing system, which will

 provide notice to counsel for the defendants:

                      Vernon E. Inge, Jr. (VSB No. 32699)
                      David L. Amos (VSB No. 87271)
                      Whiteford Taylor Preston
                      Two James Center
                      1021 E. Cary Street, Suite 1700
                      Richmond, VA 23219
                      vinge@wtplaw.com
                      damos@wtplaw.com
                        Counsel for Defendant TPE Virginia Land Holdings, LLC

                      Neal L. Walters (VSB No. 32048)
                      Henry C. Young (VSB No. 91677)
                      Scott | Kroner, PLC
                      418 East Water Street
                      Charlottesville, VA 22902
                      nwalters@scottkroner.com
                      hyoung@scottkroner.com
                       Counsel for Defendant TPE Kentuck, LLC

                      Brent R. Gary (VSB No. 66592)
                      REED SMITH LLP
                      7900 Tysons One Place, Suite 500
                      McLean, Virginia 22102
                      (703) 641-4200 (Telephone)
                      (703) 641-4340 (Facsimile)
                      bgary@reedsmith.com
                      Counsel for WGL Energy Systems, Inc. and WGSW, Inc.

                      Douglas E. Pittman (VSB No. 87915)
                      Reed Smith LLP
                      Riverfront Plaza – West Tower
                      901 East Byrd Street, Suite 1900
                      Richmond, Virginia 23219
                      Telephone: (804) 344-3400
                      Facsimile: (804) 344-3410
                      dpittman@reedsmith.com


                                                  5
Case 4:20-cv-00057-TTC-RSB Document 57 Filed 03/31/21 Page 6 of 6 Pageid#: 472




                 Counsel for WGL Energy Systems, Inc. and WGSW, Inc.




                                       /s/ Anna T. Birkenheier



 44857867_1




                                          6
